Case 3:20-cv-00098-REP Document 50 Filed 03/03/20 Page 1 of 2 PageID# 1652



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division




STEVES AND SONS, INC.,


      Plaintiff,

V.                                       Civil Action No. 3:20cv98


JELD-WEN, INC.,


      Defendant.




                                    ORDER


      Having considered JELD-WEN'S MOTION TO FILE UNDER SEAL (ECF

No. 27), and the supporting memorandum, and for good cause shown,

and the requirements of Local Civil Rule 5 and the decisions in

Ashcraft, et al. v. Conoco, Inc., 218 F.3d 288 {4th Cir. 2000), In

re Knight Publishing Co., 743 F.2d 231 (4th Cir. 1984) and Stone

V. Univ. of Maryland, 855 F.2d 178 (4th Cir. 1988) having been

met, and the defendant asserting that the documents requested to

be    sealed   are   designated    confidential     under   the    STIPULATED

PROTECTIVE ORDER (ECF No. 25) entered herein, it is hereby ORDERED

that JELD-WEN'S MOTION TO FILE UNDER SEAL (ECF No. 27) is granted

and    JELD-WEN'S    INITIAL      OPPOSITION   TO    STEVES'      MOTION   FOR


PRELIMINARY INJUNCTION (ECF No. 31) and the exhibits thereto are
Case 3:20-cv-00098-REP Document 50 Filed 03/03/20 Page 2 of 2 PageID# 1653



filed under seal; provided that appropriately redacted versions

thereof are filed in the public record.

     It is so ORDERED.



                                                    w
                                  Robert E. Payne
                                  Senior United States District Judge



Richmond, Virginia
Date: March 3, 2020
